Given, J.
— This court, has many times, and uniformly, 'held that the granting of a new trial rests largely in the discretion of the trial court; that ordinarily that court has better opportunity to pass upon the questions involved in a motion for new trial than the appellate court, anid that, therefore, the appellate court is more reluctant to disturb an order granting the new trial, than when refusing it; that while this is a legal and not an arbitrary discretion, yet an order granting or refusing a new trial will not be set aside by the appellate court unless it be shown affirmatively that the discretion has been abused. Plaintiff’s, motion for a new trial was sustained generally, and therefore, if any one of said grounds is sufficient to warrant the ruling, the action of the court must be sustained. Wightman v. Butler County, 83 Iowa, 691. We think that, except as to defendant Baker, the motion might well have been sustained upon either of several grounds stated therein, and especially upon the ground that the damages allowed on. the counterclaim are excessive. The special finding as to, the defendant Baker fully sustains the defenses pleaded by him, anid therefore, as to him, no new trial should have been granted. For this reason the judgment granting a new trial as to defendant Baker is reversed, and as to the other parties to the action it is affirmed.